The City concedes that in light of the Court of Appeals’ decision in Kabir v County of Monroe (16 NY3d 217 [2011]), it was error to charge the jury with the “emergency doctrine.” It was undisputed that the driver of the City’s vehicle involved in the accident was not “involved in an emergency operation” or “ engage [d] in the specific conduct exempted from the rules of the road by Vehicle and Traffic Law § 1104 (b)” at the time of *626the accident (Kabir at 220). Accordingly, the driver’s conduct “is governed by the principles of ordinary negligence” (id.). Concur — Andrias, J.P., Sweeny, Acosta, Freedman and Manzanet-Daniels, JJ.